Citation Nr: 0808790	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  The veteran's DD Form 214 demonstrates that he 
received a National Defense Service Medal, a Purple Heart, a 
Vietnam Service Medal, and a CIB.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In September 2006, the veteran testified before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.  In July 2007, the Board held that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for hearing loss.  At that 
time, the Board also held that service connection was not 
warranted for right ear hearing loss.  The matter of 
entitlement to service connection for left ear hearing loss 
was remanded for additional evidentiary development.



FINDING OF FACT

The veteran does not have left ear hearing loss attributable 
in anyway to his period of active service.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2004, March 2006, and August 2007 
letters, with respect to the initial requirement to submit 
new and material evidence and the subsequent claim of 
entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2004, March 2006, and August 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2004, prior to 
the adjudication of the matter in November 2004,.  
Additionally, the record contains an October 2007 
supplemental statement of the case following the March 2006 
and August 2007 letter.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 and August 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 1969,October 2004, and September 2007.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the August 2007 VCAA letter.  
Rather, the veteran submitted in April 2006 and November 2007 
that he did not have any additional information to submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has alleged that his current left ear hearing 
loss is attributable to his period of service.  The veteran 
has testified that his in-service exposure to gunfire during 
advanced infantry training, getting hit by a grenade in 
Vietnam, and the lack of ear protection in service resulted 
in his current left ear hearing loss.  During the hearing, 
the veteran's friend testified that ever since the veteran 
had returned from the Army he had complained about his 
hearing.  A review of the medical evidence, however, 
demonstrates that service connection for left ear hearing 
loss is not warranted.  

Service medical records are silent as to complaints of, 
treatment for, or a diagnosis of left ear hearing loss.  
Rather, audiological evaluations upon induction and discharge 
were within normal limits.  

Upon induction, in March 1966, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
----
-5
5
----
-5

Upon discharge, in June 1968, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
----
15
-5
----
0

Although the aforementioned service audiological evaluations 
demonstrate some fluctuations in hearing acuity, they do not 
rise to the level of hearing loss/impaired hearing as defined 
by VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Additionally, the post-service medical evidence fails to 
demonstrate any left ear hearing loss for many years after 
service.  The Board notes that a January 1969 VA examination 
report did not indicate any complaints of or record a 
diagnosis of hearing loss.  In May 2004, the veteran sought 
evaluation for left ear hearing loss, which he reported began 
during service and worsened over time to total deafness.  The 
veteran was assessed as having significant left ear combined 
sensorineural hearing loss across frequencies.  In July 2004, 
a VA audiological evaluation demonstrated profound left ear 
hearing loss.  

The veteran was, accordingly, afforded VA examinations in 
October 2004 and September 2007, in order to determine 
whether the current hearing loss was attributable to active 
duty.  The October 2004 and September 2007 authorized 
audiological evaluations demonstrated puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
----
105
105
105
105

Average puretone thresholds were 105 in the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent 
in the left ear.  Both examiners diagnosed the veteran as 
having profound left ear sensorineural hearing loss.  

The October 2004 examiner held that based upon the veteran's 
case history and a review of the claims folder, the veteran's 
hearing loss was less likely than not related to service.  
His rationale was based on the veteran's separation 
examination demonstrating normal hearing sensitivity and that 
the veteran reported a sudden loss in hearing in 1987, 19 
years after his discharge form service.  The September 2007 
examiner opined that based upon the veteran's audiometric 
configuration, case history, and a review of the claims 
folder, it was less likely than not that the veteran's 
current left ear hearing loss began with noise exposure 
during service.  The examiner noted that the veteran reported 
a sudden loss in hearing in the left ear in 1987, 
approximately 20 years after his discharge from service.  

The Board finds that the October 2004 and September 2007 VA 
medical opinions discussed above are persuasive and assigns 
them great probative weight.  The opinions were rendered by a 
physician who actually examined the veteran.  In addition, 
the VA examiners gave a considered rationale and based their 
opinions on a complete review of the veteran's claims folder.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his current left ear hearing loss 
is related to service, such opinion is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.

As left ear hearing loss was not shown in service or for many 
years thereafter, and because the probative evidence of 
record indicates that such disability is not causally related 
to the veteran's active service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left ear hearing loss.  In 
conclusion, service connection is not warranted for left ear 
hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


